          Case 2:17-cr-00012-SMJ   ECF No. 95   filed 06/22/20   PageID.536
                                                                          FILEDPage
                                                                               IN THE 1 of 6
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                     Jun 22, 2020
1                         UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK     C


                         EASTERN DISTRICT OF WASHINGTON
2
     UNITED STATES OF AMERICA,                   No. 2:17-cr-00012-SMJ
3
                               Plaintiff,
4                                                ORDER DENYING MOTION FOR
                   v.                            COMPASSIONATE RELEASE
5
     LEE WILLIAM FRECH,
6
                               Defendant.
7

8            Before the Court, without oral argument, is pro se Defendant’s Motion to

9    Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. 89.1 Defendant

10   seeks immediate release from custody owing to the risks posed by the spread of

11   Coronavirus Disease 2019 (COVID-19). Having reviewed the motion and the

12   record in this matter, the Court is fully informed. Because Defendant has not

13   established the risks posed by COVID-19 are any greater to him than to any other

14   inmate, the Court cannot find extraordinary and compelling circumstances justify

15   early release, and the motion is denied.

16   //

17
     1
       Defendant also renewed his motion for Court-appointed counsel to represent him
18   in seeking compassionate release. ECF No. 92. The Court earlier denied the same
     request, finding Defendant had satisfactorily presented his request for early release,
19   and thus appointment of counsel was inappropriate. ECF No. 90 at 1–2 (citing
     United States v. Townsend, 98 F.3d 510, 512–13 (9th Cir. 1996)). Since that time,
20   the Court finds nothing material to the issue of appointing counsel has changed, and
     thus Defendant’s renewed motion, ECF No. 92, is denied.


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 1
       Case 2:17-cr-00012-SMJ    ECF No. 95    filed 06/22/20   PageID.537 Page 2 of 6




1                                    BACKGROUND

2          Defendant was sentenced to a term of fifty-nine months imprisonment after

3    he pled guilty to possession with intent to distribute 50 grams or more of a mixture

4    or substance containing a detectable amount of methamphetamine and possession

5    with intent to distribute 100 grams or more of heroin. ECF No. 84 at 1–2. Defendant

6    is scheduled to be released in October 2020, after which he will commence a term

7    of five years’ supervised release. Id. at 3; ECF No. 89 at 4. Defendant seeks

8    immediate release from custody given the risk of transmission of COVID-19, his

9    rehabilitation while incarcerated, and his aspirations upon release. See ECF No. 89.

10   The Government opposes early release. ECF No. 94.

11                                 LEGAL STANDARD

12         The Court’s authority to amend a criminal defendant’s sentence of

13   incarceration, once it has been imposed, is narrow. See 18 U.S.C. § 3582(c) (“The

14   court may not modify a term of imprisonment once it has been imposed except

15   that . . . .”). The statutory mechanism by which Defendant seeks early release, 18

16   U.S.C. § 3582(c), permits a sentence reduction if the Court finds “extraordinary and

17   compelling reasons warrant” such relief. Id. § 3582(c)(1)(A)(i). That provision is

18   only available “upon motion of the Director of the Bureau of Prisons, or upon

19   motion of the defendant after the defendant has fully exhausted all administrative

20   rights to appeal a failure of the Bureau of Prisons to bring a motion on the




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 2
       Case 2:17-cr-00012-SMJ     ECF No. 95    filed 06/22/20   PageID.538 Page 3 of 6




1    defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

2    warden of the defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A).

3                                      DISCUSSION

4    A.    Defendant has satisfied the exhaustion requirement

5          Having reviewed the materials Defendant submitted with his motion for early

6    release, the Court concludes he has satisfied the requirement of administrative

7    exhaustion set out in 18 U.S.C. § 3582(c)(1)(A)(i). See ECF No. 92 at 2.

8    Specifically, it appears Defendant sought relief from the warden of his facility on

9    May 6, 2020, and the Bureau of Prisons has not sought a reduction in Defendant’s

10   sentence on his behalf since that time. Id. The Government agrees Defendant has

11   satisfied the administrative exhaustion requirement, and further represents it

12   contacted the Bureau of Prisons, which confirmed Defendant sought early release

13   on May 6, 2020 and that the Bureau of Prisons has not responded to that request.

14   ECF No. 94 at 3. As such, the Court is satisfied Defendant has met the

15   administrative exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A)(i).

16   B.    Defendant has not demonstrated early release is appropriate

17         Turning to the merits of Defendant’s request, the Court finds he has failed to

18   establish “extraordinary and compelling reasons” warranting early release. See 18

19   U.S.C. § 3582(c)(1)(A)(i). As an initial matter, there is division among the district

20   courts concerning the standard applicable to motions for compassionate release. See




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 3
       Case 2:17-cr-00012-SMJ     ECF No. 95    filed 06/22/20    PageID.539 Page 4 of 6




1    United States v. Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024, at *2–3 (S.D.

2    Cal. Mar. 3, 2020). Prior to substantial amendments to § 3582(c) in the First Step

3    Act of 2018, only the Bureau of Prisons was permitted to bring a motion for

4    compassionate release on an inmate’s behalf. See id. Under that earlier regime, the

5    U.S.   Sentencing    Commission     identified   three      circumstances   in   which

6    compassionate release was justified, none of which are relevant here, yet also

7    recognized early release may be appropriate for “an extraordinary and compelling

8    reason other than, or in combination with” the enumerated reasons. See U.S.S.G.

9    § 1B1.13 cmt. n.1(A)–(D). Crucially, however, justifications under that final

10   catchall category were limited to those considered sufficiently extraordinary “by

11   the Director of the Bureau of Prisons,” and the guideline has not been amended

12   since passage of the First Step Act of 2018. Id. § 1B1.13 cmt. n.1(D).

13          It is therefore unclear whether the district court is constrained to granting

14   compassionate release only where the Bureau of Prisons has identified a reason as

15   sufficiently extraordinary and compelling, or whether the district courts are now

16   entitled to make that determination independently. Compare United States v.

17   Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (collecting cases) (“[T]he most

18   natural reading of the amended § 3582(c) . . . is that the district court assumes the

19   same discretion as the B[ureau of Prisons] Director when it considers a

20   compassionate release motion properly before it.”) with United States v. Lynn, No.




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 4
       Case 2:17-cr-00012-SMJ     ECF No. 95    filed 06/22/20    PageID.540 Page 5 of 6




1    CR 89-0072-WS, 2019 WL 3805349, at *3 (S.D. Ala. Aug. 13, 2019) (holding only

2    Bureau of Prisons permitted to identify extraordinary and compelling reason).

3          Ultimately, the Court finds it unnecessary to reach this issue, because

4    regardless of whether the Court can grant relief by itself determining what

5    constitutes an extraordinary and compelling reason for early release, Defendant has

6    not met that threshold.

7          The Court recognizes the risk COVID-19 poses to those in the nation’s

8    prisons and jails. But Defendant has failed to show that those risks are particularly

9    grave in his case to justify waiving the remaining term of Defendant’s sentence.

10   The Centers for Disease Control and Prevention has identified those over age sixty-

11   five and those with serious underlying medical conditions as the groups at elevated

12   risk from COVID-19. Ctrs. for Disease Control and Prevention, People Who Are At

13   Higher     Risk     for    Severe     Illness    (last      updated June   16, 2020),

14   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

15   higher-risk.html.

16         Defendant is approximately forty-five years old, and thus well outside the

17   age-based category of those at heightened risk. See ECF No. 71 at 3. During the

18   presentence investigation, Defendant reported he was in good health, with no major

19   medical conditions. Id. at 31. Defendant asserts he is “vulnerable” to the virus but

20   seems to attribute that vulnerability to the conditions of the facility in which he is




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 5
       Case 2:17-cr-00012-SMJ    ECF No. 95    filed 06/22/20   PageID.541 Page 6 of 6




1    incarcerated, rather than any characteristic which elevates his personal risk of

2    transmission or complication from the virus. ECF No. 89 at 5. Thus, while the Court

3    commends Defendant’s efforts at rehabilitation in custody and anticipates he will

4    succeed upon his release in October, at this stage the Court can identify no

5    “extraordinary and compelling circumstances” justifying early release.

6          Accordingly, IT IS HEREBY ORDERED:

7          1.    Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C.

8                § 3582(c)(1)(A)(i), ECF No. 89, is DENIED.

9          2.    Defendant’s renewed motion for appointment of counsel, ECF No. 92,

10               is DENIED.

11         IT IS SO ORDERED. The Clerk’s Office is hereby directed to enter this

12   order and provide copies to pro se Defendant and counsel for the Government.

13         DATED this 22nd day of June 2020.

14                      _________________________
                        SALVADOR MENDOZA, JR.
15                      United States District Judge

16

17

18

19

20



     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 6
